UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7151


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RODNEY ANTON WILLIAMSON,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. N. Carlton Tilley, Jr., Senior District Judge. (1:06-cr-00474-NCT-1)


Submitted: January 20, 2022                                       Decided: January 25, 2022


Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rodney Anton Williamson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Rodney Anton Williamson appeals the district court’s orders denying his motion for

compassionate release and denying his motions for reconsideration. We have reviewed the

record and find no abuse of discretion. Accordingly, we deny Williamson’s motion for

appointment of counsel and affirm for the reasons stated by the district court. United

States v. Williamson, No. 1:06-cr-00474-NCT-1 (M.D.N.C. Jan. 29, 2021; Mar. 8, 2021;

May 24, 2021; & July 22, 2021). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            2